Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Steven Bucchianeri on 08/03/2022.
	The application has been amended as follows:
	Claim 1 is amended to:
	1. A forming assembly for use in a can bodymaker, the forming assembly comprising: a stationary assembly; and a moving assembly movably coupled to the stationary assembly, wherein the stationary assembly and the moving assembly are a unified assembly that is structured to be selectively coupled to a mounting assembly body of the can bodymaker, wherein the moving assembly is structured to be selectively coupled to a ram drive assembly of the can bodymaker and moved with respect to the stationary assembly thereby, wherein the stationary assembly comprises: a stationary assembly base; a die pack coupled to the stationary assembly base, the die pack having a proximal end and a distal end; and a domer coupled to the stationary assembly base adjacent the distal end of the die pack, wherein the stationary assembly base includes a generally planar member that is sized and configured to substantially correspond to a recess defined in a first surface of the mounting assembly body, wherein the planar member includes a number of guide pin passages defined in, and extending through, the planar member, and wherein the number of guide pin passages comprises a plurality of guide pin passages disposed in a pattern structured to correspond to a plurality of guide pin passages defined in the recess and extending through the mounting assembly body.
	
	Claims 2, 5-7 are cancelled.

	Claim 3, 10, 12 depend upon claim 1. 

	Claim 4 is amended to:
	4. The forming assembly of claim 1, wherein the generally planar member includes a number of upwardly depending, generally planar supports.

	Claim 17 is amended to: 
	17. A can bodymaker comprising: a mounting assembly having a mounting assembly body; a ram drive assembly; and a forming system comprising a number of forming assemblies, each forming assembly comprising: a stationary assembly; and a moving assembly movably coupled to the stationary assembly and selectively engaged with the ram drive assembly, wherein the stationary assembly and the moving assembly are a unified assembly that is selectively coupled to the mounting assembly body, wherein the mounting assembly body comprises a number of recesses defined in a first surface of the mounting assembly body; and the stationary assembly comprises: a stationary assembly base including a generally planar member that is sized and configured to substantially correspond to one recess of the number of recesses defined in the first surface of the mounting assembly body; a die pack coupled to the stationary assembly base, the die pack having a proximal end and a distal end; and a domer coupled to the stationary assembly base adjacent the distal end of the die pack, and wherein each recess of the number of recesses has a number of guide pin passages extending therefrom through the mounting assembly body; the planar member includes a number of guide pin passages defined in, and extending therethrough, and when the planar member of the stationary assembly base is disposed in the recess each guide pin passage of the number of guide pin passages defined in the planar member align with a corresponding guide pin passage defined in the mounting assembly body.
	
	Claims 18- 19 are cancelled. 
	
Claim 20 depends upon claim 17.

Allowable Subject Matter
Claims 1, 3, 4, 8-17, 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Paramonoff (US 3,735,629) teaches a forming assembly (apparatus shown in Fig. 1; col 7 In 12-18) for use in a can bodymaker (as shown in Fig. 1 ), the forming assembly comprising: a stationary assembly (which includes ram support and guide assembly 50 and die pack 52, as shown in Fig. 2; col 7 In 25-32); and a moving assembly (ram 72, Fig. 1 O; col 7 In 63-col 8 In 2) movably coupled to the stationary assembly (as shown in Figs. 28-31), wherein the stationary assembly and the moving assembly are a unified assembly (which includes 72 and 52, as shown in Fig. 2; col 7 In 25-32; col 8 In 3-12) that is structured to be coupled to a mounting assembly body of the can body maker (which includes main frame 44, as shown in Fig. 6, and plates 76, as shown in Figs. 7 and 10; col 7 In 35-40; col 9 In 32-43); and wherein the moving assembly is structured to be coupled to a ram drive assembly (48, Fig. 6; col 7 In 35-40). 
Paramonoff does not expressly teach that the unified assembly is structured to be selectively coupled, and that the moving assembly is structured to be selectively coupled. However, Paramonoff teaches using machinery fasteners (unnumbered fasteners at 82 and hold down plate 124 of Fig. 10; unnumbered main cap fastener heads in Figs. 3 and 6; col 7 In 35-40; col 13 In 8-16; col 14 In 38-57), as well as the concept of wear ("wear rings 172, Fig. 16; col 14 In 62-col 15 In 2). 
Accordingly, it would have been obvious to one having ordinary skill in the art that the teachings of Paramonoff could have been combined as claimed using only routine skill in the art of selecting/specifying a given assembly hierarchy to optimize the time required to change wear parts. 
Regarding claim 2, the modified Paramonoff teaches the forming assembly of claim 1, and Paramonoff also teaches that the stationary assembly comprises: 
a stationary assembly base (262, Fig. 13; "secured to the main frame 44", col 17 In 38-46); a die pack (which includes die rings 160, 162, 164, 166, and 262, as shown in Fig. 14; col 14 In 11-18; col 17 In 58-66), the die pack having a proximal end (160, Fig. 14; col 14 In 11-18) and a distal end (160, Fig. 14; col 14 In 11-18); and a domer (218, Fig. 14; col 15 In 63-col 16 In 1) coupled to the stationary assembly base adjacent the distal end of the die pack (as shown in Fig. 14).
Regarding claim 5, the modified Paramonoff teaches the forming assembly of claim 2, and Paramonoff also teaches that the stationary assembly base includes a generally planar member (spacer ring 148, Fig. 14; col 16 In 7-14; the plane is perpendicular to the left-to-right translation axis shown; "axis of the ram", col 9 In 65-col 10 In 4) that is sized and configured to substantially correspond to a recess (the void coincident with the reference characters 244 per se, as shown in Fig. 14; col 16 In 62-col 17 In 6) defined in a first surface of the mounting assembly body (the void coincident with the reference characters 244 per se, as shown in Fig. 14; col 16 In 62-col 17 In 6; this void is within its surface).
Regarding claim 6, the modified Paramonoff teaches the forming assembly of claim 5, and Paramonoff also teaches that the planar member includes a number of guide pin passages (pin 244, Fig. 14; col 16 In 62-col 17 In 6; the number is one) defined in the planar member (as shown in Fig. 14). 
Paramonoff does not teach the guide pin passage extending through the planar member. However, it would have been obvious to one having ordinary skill in the art of machining that forming assembly taught by the modified Paramonoff could have been modified as claimed using only routine experimentation in the art of machinery to have selected an optimal drill from the selection of a blind drill and a through hole drill (e.g., for purposes of adjusting chip removal during drilling).
Regarding claim 7, modified Paramonoff does not teach that the number of guide pin passages comprises a first plurality of guide pin passages disposed in a pattern structured to correspond to a second plurality of guide pin passages defined in the recess and extending through the mounting assembly body.
Accordingly, neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly, claim 1 (now incorporating claims 2, 5-7) is deemed patentable over the prior art of record. Similarly, claim 19 is allowed. Therefore, claims 1, 3, 4, 8-17, 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753